JOHN W. HUBER, United States Attorney (#7226)
LAKE DISHMAN, Assistant United States Attorney (#16274)
Attorneys for the United States of America
Office of the United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176
Telephone: (801) 524-5682

                         IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION


  UNITED STATES OF AMERICA,
                                                   Case No. 1:18-cr-00107-RJS-BCW
         Plaintiff,
                                                   UNITED STATES’S RESPONSE TO
         vs.                                       MOTION FOR APPEAL OF DETENTION
                                                   ORDER AND POSITION REGARDING
  IVAN SANCHEZ (a/k/a IVAN SANCHEZ                 MR. SANCHEZ’S CONTINUED
  SAMBRANO, a/k/a ZANCHEZ                          DETENTION
  SAMBRANO SANCHEZ, a/k/a IVAN
  SANCHEZ LAMAS),
                                                   Chief Judge Robert J. Shelby
         Defendant.


       The United States of America responds to Mr. Sanchez’s Motion for Appeal of Detention

Order and Request for Hearing. Additionally, because the Court reviews the matter of detention

de novo, the United States also provides the following information in support of its position Mr.

Sanchez should remain detained.


                         I. RESPONSE TO MOTION FOR APPEAL


       The United States recognizes a defendant’s opportunity to appeal an Order of Detention.

See 18 U.S.C. § 3145(c). The District Court reviews a Magistrate’s detention order de novo.

DUCrimR 57-16(a)(1); United States v. Cisneros, 328 F.3d 610, 616 n.1 (10th Cir. 2003).
Contrary to Mr. Sanchez’s assertion (see ECF No. 19 at 1), the United States’s burden of proving

a defendant’s risk of flight is by a preponderance of the evidence. Cisneros at 616.


       Mr. Sanchez asserts the U.S. District Court for the Southern District of California

detained Mr. Sanchez because he lied to his California probation officer about his actual

residence. See ECF No. 19 at 2. That is true, but it is not the only reason. That Court found that

by a preponderance of the evidence no condition or set of conditions reasonably assured the

Court that Mr. Sanchez would appear. See ECF No. 3-1 at 2. It based its decision on Mr.

Sanchez’s prior criminal history, his participation in criminal activity while on probation, parole,

or supervision, his lack of stable employment and residence, and his untruthfulness to his state

probation officer. ECF No. 3-1 at 2-3.


       Mr. Sanchez also represents to the Court that his girlfriend’s residence would be

acceptable to the Court. See ECF No. 19 at 2. For reasons stated below, the Court should not let

Mr. Sanchez reside with Ms. Delgado.


                      II. THE UNITED STATES SEEKS DETENTION


       The United States argues that no condition or set of conditions will reassure Mr.

Sanchez’s appearance. The United States’s offers the following facts in support of that

argument. These have been organized into the factors listed in 18 U.S.C. § 3142(g).


                          A. Nature and Circumstances of the Crime


       Although Mr. Sanchez’s crime is not one of violence nor poses a threat to the physical

safety to a person or the community, the way Mr. Sanchez conducted his crime is illustrative of




                                                 2
why no condition or set of conditions will reasonably assure the court of Mr. Sanchez’s future

appearance.


       The Grand Jury indicted Mr. Sanchez for stealing property from the United States Postal

Service through an elaborate ruse over the past ten years across seven states: Utah, California,

Arizona, Nevada, New Mexico, Oregon, and Texas. See ECF No. 1; Exh. 1. Usually, Mr.

Sanchez first identifies for sale or vacant homes near the post offices he plans on visiting. Next,

he fraudulently obtains a State Identification Card showing his residence at one of the addresses

he previously identified. See Exh. 2.


       Mr. Sanchez then orders checks from a third-party vendor. See Exh. 3. He gives the

vendor false information to print on the checks: a false residential address he had previously

identified and a false bank account number to an account that is either closed or non-existent. Id.

He tells the vendor to rush the order and ship the checks overnight. Id. Because it is an express

shipment, he tracks the package and either intercepts it upon delivery at the unoccupied

residence or contacts the carrier to divert it for pickup at a branch location.


       Once Mr. Sanchez has the checks, he systematically goes from post office to post office

purchasing numerous 100 stamp rolls with the fraudulent checks. See Exh. 4. Because he has a

local address, the post office will accept what it thinks is a valid, in-state check. After a few

days, he leaves the state with thousands of dollars worth of postal stamps. He then fences the

postal stamps and repeats the cycle by targeting the post offices in a different location. See Exh.

1.


       The Court should focus on three key aspects of the nature and circumstances of his crime

when weighing the question of detention. First, Mr. Sanchez regularly and with relative ease

                                                  3
obtains legitimate identification cards from various states using false and fraudulent information.

Second, his criminal activity provides him with a substantial source of income not tied to

employment or a specific location. Third, he does not limit his check kiting to only the post

office but at other local businesses too, such as Harmon’s Grocery Stores (where he also paid for

large amounts of stamps with the fraudulent checks in December 2017. See e.g. Exh. 5. As

such, Mr. Sanchez’s criminal conduct charged in this case demonstrates his capability to and

propensity for living a nomadic life without the need of either legitimate income or government

identification, factors which increase Mr. Sanchez’s risk of nonappearance. Potential conditions

placed upon Mr. Sanchez by the Court would not effectively manage or mitigate this risk.


                                   B. Weight of the Evidence


       The evidence against Mr. Sanchez is very strong. The Postal Service’s surveillance

equipment captured video of most of Mr. Sanchez’s encounters. The videos show Mr. Sanchez

in the same shirt, sunglasses, and black folio containing the checkbook. Each of these

encounters match postal records of where and when each fraudulent check was passed, linking

the videos of Mr. Sanchez to the fraudulent checks. See Exh. 6. Each check has Mr. Sanchez’s

name on it with the false address and false bank account as well as the bank’s rejection of the

check when the U.S. Postal Service attempted to collect the funds. See, e.g. Exh. 2. Finally, the

checks correspond to the orders from the vendor, also linked to Mr. Sanchez. Because the case

against Mr. Sanchez is so strong, it increases the likelihood of Mr. Sanchez’s conviction for the

charged crimes, thus lowering his incentive to reappear before the Court when required,

regardless of the conditions the Court could place upon him.


                        C. History and Characteristics of Mr. Sanchez


                                                 4
       Mr. Sanchez’s history and personal characteristics do not suggest that the Court could

reasonably assure Mr. Sanchez’s appearance through conditions of release. As discussed above,

Mr. Sanchez possesses the unique talents, skills, and inclination to live a nomadic life free of

legitimate income or stable residence, which life he has been living for the past decade.


       Mr. Sanchez’s criminal history does not offer the Court much solace either. It shows he

has a history of misusing or falsifying identifications, drug and alcohol abuse, failures to follow

Court orders or restrictions, and committing crimes while on supervision. See Exh. 7.


       •   2000: Arrested for alcohol possession as a minor (disposition unknown). Id. at 5.

       •   2001: Arrested with possession of controlled substance (prosecution declined). Id.

       •   April 2004: Cited for giving a false ID to peace officers in California (disposition

           unknown). Id.

       •   September 2004: Arrested for DUI with alcohol or controlled substance (prosecution

           declined) and use or under influence of controlled substance (disposition unknown).

           Id. at 6.

       •   March 2005: Convicted of possession of controlled substance; given three years of

           probation. Id. at 7. From this time forward, Mr. Sanchez is either incarcerated or on

           probation.

       •   October 2005: Court issues a warrant for failure to appear. Id. at 7-8.

       •   2006: 15 days in jail for unlawful use of a driver’s license. Id. at 8-9.

       •   2007: Convicted of DUI. Id. at 9.

       •   February 2008: Convicted of false impersonation; charges of DUI dismissed with

           plea. Id. at 11.


                                                 5
       •   January 2009: Charged with passing checks with insufficient funds and DUI

           (dispositions unclear). Id. at 11-12.

       •   October 2009: Charged with disorderly conduct related to intoxication with drugs or

           alcohol (dismissed in furtherance of justice). Id. at 12.

       •   2011: Convicted of DUI by alcohol or drugs; obstruction charge dismissed with plea.

           Id. at 12-13.

       •   2012: Charged with disorderly conduct related to intoxication with drugs or alcohol

           (disposition unclear). Id. at 13-14.

       •   2013: Convicted of obstruction to a peace officer. Id. at 15-16.

       •   2014: Convicted of violating the terms of probation with a firearm. Id. at 14.

       •   2015: Sentenced to three years of probation. Id. at 17.

       •   2016: Spends one year in jail followed by three years of probation. Id. at 18.


He also has a history of violence. Id. at 7, 10, 13, and 15.


       Mr. Sanchez lacks important ties that denote stability. He has no ties to Utah other than

his crime. He is not a resident of Utah. He lied to his probation officer about living with his

parents. He has ties to Mexico as he was arrested in this case at the border crossing in California

while returning from Mexico.


       Taken altogether, the various aspects of Mr. Sanchez’s life demonstrate a remarkable risk

that no condition or conditions would assure his appearance before the Court if released.




//


                                                   6
III. MR. SANCHEZ SHOULD NOT BE ALLOWED TO RESIDE WITH MS. DELGADO


       The United States vehemently disagrees with Mr. Sanchez’s assessment that Ms.

Delgado’s residence should be acceptable for the court. Mr. Sanchez omits some key facts that

are crucial to the Court’s calculus.


       First, Ms. Delgado and Mr. Sanchez have worked together to commit the crime Mr.

Sanchez is charged with in the present case. In 2008, Ms. Delgado began the same fraud on the

U.S. Postal Service as Mr. Sanchez at approximately the same time in California. During the

period between November 2008 and January 2009, Mr. Sanchez and Ms. Delgado passed

approximately $16,000 and $14,900 in bad checks, respectively. In January 2009, law

enforcement caught Mr. Sanchez using Ms. Delgado’s black Isuzu Trooper to perpetuate his

fraud. When interviewed, he denied knowing her, despite the fact that in the car there was a torn

check from Ms. Delgado to Mr. Sanchez. Later, investigators learned that Ms. Delgado was Mr.

Sanchez’s girlfriend.


       In April 2013, Mr. Sanchez and Ms. Delgado reappeared in Arizona, again passing bad

checks at various post offices. At this time, Mr. Sanchez and Ms. Delgado were no longer in a

romantic relationship together. Mr. Sanchez drove Ms. Delgado’s gray BMW from California

with her and others in the car. He paid cash for their hotel room. A lawful search of the hotel

room and car found fraudulent checks and over $7,000 in U.S. Postage Stamps. Post Office

surveillance caught Ms. Delgado passing bad checks for U.S. Postage Stamps at several area post

offices. Later that year, Ms. Delgado received a three-year protective order against Mr. Sanchez.


       A review of the fraudulent check orders from the vendor shows Mr. Sanchez and Ms.

Delgado ordering checks from the same IP addresses several times: July 2008, February 2015,

                                                7
and January and February 2016. See Exh. 9. Mr. Sanchez’s July 2012 order uses Ms. Delgado’s

email address and phone number she used for her July 2012 order. Id. Ms. Delgado’s email

address for her 2013 order is “sanchezerika57.” Id. Between 2008 and 2016, Ms. Delgado

obtained over $73,000 in postage stamps by passing bad checks in California and Arizona. See

Exh. 10.


       Given Ms. Delgado’s history of collaborating with Mr. Sanchez to commit the crime

charged in this case for almost a decade, Mr. Sanchez should not be allowed to reside with her.


                                         CONCLUSION


       Because of the nature and circumstances of Mr. Sanchez’s alleged crime, the

overwhelming strength of the evidence against him, his history and characteristics, and his

insistence that he should live with an individual with whom he collaborated to commit the crime,

the United States respectfully requests that the Court find there is no condition or conditions that

would reasonable assure the appearance of Mr. Sanchez by a preponderance of the evidence.


       DATED this 9th day of April, 2019.


                                                      JOHN W. HUBER
                                                      United States Attorney

                                                      /s/Lake Dishman
                                                      LAKE DISHMAN
                                                      Assistant United States Attorney




                                                 8
